1
2                                                               JS-6
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   THE TRANSLATIONAL                    CASE NO.: CV 18-939-DMG (FFMx)
     GENOMICS RESEARCH
12   INSTITUTE, an Arizona non-profit
     public benefit corporation,          ORDER RE STIPULATED NOTICE
13                                        OF DISMISSAL AND REQUEST FOR
                   Plaintiff,             RETENTION OF JURISDICTION
14                                        FOR PURPOSES OF ENFORCING
          v.                              SETTLEMENT AGREEMENT [36]
15
     ATGEN AMERICA INC., a Delaware       Fed. R. Civ. P. 41(a)(1)(A)(ii)
16   corporation; ATGEN CO., LTD., a
     limited company of the Republic of
17   Korea; and DOES 1-10,
18                 Defendants.
19
20
21
22
23
24
25
26
27
28
1        Upon consideration of the Parties’ Stipulated Notice of Dismissal and
2 Request for Retention of Jurisdiction for Purposes of Enforcing Settlement
3 Agreement, the Parties’ request is GRANTED.
4        IT IS HEREBY ORDERED THAT:
5        1.    ANY AND ALL CLAIMS in the above-captioned action are
6 DISMISSED WITH PREJUDICE;
7        2.    This Court shall retain jurisdiction over this case and the Parties for
8 purposes of enforcing the terms of the Settlement Agreement; and
9        3.    All scheduled dates and deadlines are VACATED.
10
11 IT IS SO ORDERED.
12
13 DATED: February 5, 2019                                        ________
                                             DOLLY M. GEE
14                                           UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             1
